DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 12/01/2021. Claims 1-20 remain pending and are under consideration.
	
Response to Amendment and Arguments
The amendment filed 12/01/2021 has been entered. 

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 10, and 19.  Therefore, the rejection has been withdrawn.  

	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “wherein a mapping table is added as an additional table to said target database to determine a multi-level security label for adding level access right columns to said target database; and adding said multi-level security attributes to said mapping table”. The prior art below does not teach nor suggest the additional mapping table added to a target 
The closest prior art of record, Nochta (US 2010/0050267) teaches a system and method for transforming access control information between source and target systems. Each source and target system has an access control model (¶ [0016]). Systems use a variety of access control models; for example, a role-based model (¶ [0017]). Once the access control data and the relationships between the data have been identified as described in FIG. 3, at process block 505, a logical structure of the access control matrix is created. Nochta further discloses that the access control data may include data pertaining to groups, roles, labels, and specifications of which actions a user is permitted to execute on each resource (¶ [0016], [0020], and [0028]). However, Nochta does not discuss an additional mapping table added to a target database for the particular purpose of determining a multi-level security label for adding level access right columns to a target database.
Wan et al. (US 2017/0116295) teaches extracting an attribute from the metadata and mapping the attribute to a new column of a data warehouse (¶ [0073]). However, Wan et al. does not discuss an additional mapping table added to a target database for the particular purpose of determining a multi-level security label for adding level access right columns to a target database.
George et al. (US 7,620,665) teaches mapping information 620 defines how custom transformations can be applied to the data that is being migrated between the corresponding tables in the databases (Col. 9 lines 27-38 and Col. 10 lines 6-13). However, George et al. does not discuss an additional mapping table added to a target database for the particular purpose of determining a multi-level security label for adding level access right columns to a target database.
The specific limitations “wherein a mapping table is added as an additional table to said target database to determine a multi-level security label for adding level access right columns to said target database; and adding said multi-level security attributes to said mapping table” clearly present in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/26/2022

/David T. Brooks/Primary Examiner, Art Unit 2156